FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ISRAEL SANCHEZ ROSALES; MA                        No. 18-70666
 ANTONIA MARTINEZ HERNANDEZ
 SANCHEZ, AKA Maria Antonia                        Agency Nos.
 Hernandez Sanchez,                                A205-552-109
                      Petitioners,                 A205-552-110

                      v.
                                                      OPINION
 WILLIAM P. BARR, Attorney General,
                        Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

                  Submitted August 13, 2020 *
                     Pasadena, California

                    Filed November 18, 2020

 Before: Kim McLane Wardlaw and Lawrence VanDyke,
   Circuit Judges, and Jennifer Choe-Groves, ** Judge.



    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   **
      The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
2                  SANCHEZ ROSALES V. BARR

              Opinion by Judge Choe-Groves;
            Dubitante Opinion by Judge VanDyke


                          SUMMARY ***


                           Immigration

    The panel granted a petition for review of the Board of
Immigration Appeals’ decision denying a motion to reopen
filed by Israel Sanchez Rosales and Maria Antonia Martinez
Hernandez Sanchez, and remanded, concluding that, under
circuit precedent, a showing of prejudice is not required
when ineffective assistance of counsel leads to an in absentia
order of removal.

    Petitioners were ordered removed in absentia in 2014.
The BIA denied their first motion to reopen, which had
averred that Israel had been told by the immigration court
that Petitioners’ hearing was not on the court’s calendar.
Although this motion to reopen and the subsequent appeal
appeared to have been prepared pro se, petitioners later
repeatedly asserted that the documents were prepared by a
non-attorney notario named Carlos Lewis. In 2017,
Petitioners filed their second motion to reopen, claiming that
Lewis instructed them not to attend their hearing before the
immigration judge. The BIA denied the motion.

   The panel concluded that the BIA erred by denying the
motion on the ground that the denial of Petitioners’ first

    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                SANCHEZ ROSALES V. BARR                      3

motion to reopen had been “legally correct.” The panel
explained that Lewis’ ineffective assistance had not yet been
disclosed when the agency decided the first motion to
reopen, and therefore, relying solely on the previous decision
impermissibly ignored the central argument of the second
motion.

    The panel next concluded that the BIA erred in denying
the motion on the ground that Petitioners had not shown that
“they were prejudiced by ineffective assistance or fraud.”
The panel explained that, in Lo v. Ashcroft, 341 F.3d 934
(9th Cir. 2003), the court concluded that the BIA does not
normally require a showing of prejudice when a motion for
rescission of an in absentia removal order is grounded on
ineffective counsel. Accordingly, the panel remanded to the
BIA to evaluate Petitioners’ motion without requiring a
showing of prejudice.

    Dubitante, Judge VanDyke agreed that circuit precedent
compelled the result in this case, but wrote separately
because he concluded that that precedent is silly and well
illustrates the court’s nasty habit of muddying immigration
law and holding the BIA to stilted standards to which this
court would never subject itself. Judge VanDyke wrote that
the circuit’s immigration jurisprudence is a hot mess, sharply
at odds with the text and purposes of immigration law, and
regularly ignores the important difference between the
BIA’s direct appellate role versus this court’s indirect and
supposedly deferential role on review. Further, Judge
VanDyke concluded that the “no-prejudice-in-a-motion-to-
reopen-based-on-ineffective-assistance” rule was devoid of
any rationale, writing that there is no reason why a petitioner
attempting to claim ineffective assistance of counsel should
not need to show prejudice, which is a mainstay of
4               SANCHEZ ROSALES V. BARR

ineffective assistance claims under the Fifth Amendment’s
Due Process Clause.


                       COUNSEL

Mitzi Cardenas, Los Angeles Immigration Attorneys, Los
Angeles, California, for Petitioners.

Kathleen Kelly Volkert, Trial Attorney; Anthony C. Payne,
Assistant Director; Office of Immigration Litigation, Civil
Division, United States Department of Justice, Washington,
D.C.; for Respondent.


                        OPINION

CHOE-GROVES, Judge:

    Israel Sanchez Rosales and Maria Antonia Martinez
Hernandez Sanchez, natives and citizens of Mexico, petition
for review of an order of the Board of Immigration Appeals
(“BIA”) denying their second motion to reopen. That
motion has two parts: First, Petitioners contend that
ineffective assistance of a non-attorney notario who advised
them not to attend their hearing caused them to be ordered
removed in absentia. Second, Petitioners seek to have their
case reopened so that they can apply for cancellation of
removal based on the hardship their removal would cause to
their two U.S. citizen sons.

    We conclude that the BIA erred by treating Petitioners’
failure to show prejudice caused by the alleged ineffective
assistance as a basis for denying their motion to reopen
proceedings. A showing of prejudice is not required when
                SANCHEZ ROSALES V. BARR                     5

ineffective assistance leads to an in absentia order of
removal. See Lo v. Ashcroft, 341 F.3d 934, 939 n.6 (9th Cir.
2003) (citing In re Rivera-Claros, 21 I. & N. Dec. 599, 603
n.1 (BIA 1996)); see also Monjaraz-Munoz v. INS, 327 F.3d
892, 897 (9th Cir. 2003), amended by 339 F.3d 1012 (9th
Cir. 2003).

    In light of this conclusion, we need not reach the BIA’s
decision denying Petitioners’ motion to reopen proceedings
to allow Petitioners to apply for cancellation of removal.

                              I.

                             A.

     Petitioners arrived in the United States in approximately
2000. They have two U.S. citizen sons, ages thirteen and
fifteen, one of which suffers from developmental disabilities
necessitating medication and special education. Petitioners
sought immigration assistance from a non-attorney notario
named Carlos Lewis, who told them that because of their
long residency in the United States and their son’s
challenges, it would be easy to obtain green cards.
According to Petitioners, Lewis prepared and submitted an
asylum application on their behalf without their
authorization.

    Petitioners received notices to appear, including
instructions concerning their scheduled hearing before an
immigration judge. The instructions warned Petitioners that
if they failed to appear for their hearing, they could be
ordered removed. Petitioners claim that despite those
instructions, Lewis advised them not to attend the hearing.
They failed to appear and were ordered removed in absentia
on March 26, 2014.
6                SANCHEZ ROSALES V. BARR

                              B.

    Petitioners filed their timely first motion to reopen on
April 7, 2014. This first motion to reopen does not include
the claim that Lewis advised Petitioners not to attend their
hearing, but instead avers that Israel had contacted the
immigration court over the course of several days to ask
where he and Maria should go for their hearing and had been
told that the hearing was not on the court’s calendar.

    The immigration judge denied the first motion to reopen
because Petitioners acknowledged receiving their notices to
appear but nonetheless failed to explain “why, after so much
alleged diligence in attempting to ascertain information
about their case, they simply neglected to appear on the date
their case was scheduled, notwithstanding having received
clear notice of their obligation to appear in their [notices to
appear].”

    Petitioners appealed that order to the BIA and repeated
the claim that Israel had attempted to call the immigration
court to obtain details about the hearing, but did not mention
Lewis’ advice that Petitioners should not attend the hearing.
The BIA affirmed the immigration judge’s ruling and
dismissed the appeal on August 27, 2015.

    Petitioners filed a timely petition for review in this court
on September 14, 2015. Petitioners’ current counsel filed a
notice of appearance in that matter on December 16, 2015.
However, Petitioners failed to file their opening brief and the
petition was dismissed for failure to prosecute under Circuit
Rule 42-1 on August 17, 2016.

    Although this first motion to reopen and the subsequent
appeal appear to have been prepared pro se, Petitioners
repeatedly assert that the documents were prepared by
                   SANCHEZ ROSALES V. BARR                           7

Lewis. At minimum, it appears that Lewis signed the
certificate of service attached to the petition for review filed
in this court.

                                  C.

    Petitioners filed their second motion to reopen removal
proceedings with the BIA, the motion underlying the current
petition for review, on April 28, 2017, approximately eight
months after their first petition for review was dismissed by
this court. For the first time, Petitioners claim that Lewis
instructed them not to attend their hearing before the
immigration judge. 1 The motion states that Petitioners first
learned of Lewis’ ineffective assistance after they retained
their current counsel—the same firm that appeared on their
behalf in this court in 2015. The motion does not say exactly
when current counsel determined that Lewis provided
ineffective assistance, only that it was “[a]fter thoroughly
investigating their case.” Petitioners’ second motion also
seeks to reopen proceedings to apply for cancellation of
removal based on the hardship that removal to Mexico
would cause their sons, especially their son who suffers from
developmental disabilities.

    The BIA denied the second motion to reopen on
February 16, 2018, setting forth two reasons in support of its
decision. First, the BIA denied Petitioners’ motion to reopen
to rescind the in absentia order because Petitioners failed to
“establish[] that they were prejudiced by ineffective
assistance or fraud.” Second, the BIA denied Petitioners’
    1
      We have previously granted a petition for review where the same
non-attorney notario, Carlos Lewis, fraudulently held himself out as an
attorney, engaged in “deceptive practices,” and failed to file a timely
appeal with the BIA. See Godinez v. Lynch, 629 F. App’x 776, 777–78
(9th Cir. 2015) (unpublished).
8               SANCHEZ ROSALES V. BARR

motion to reopen to seek cancellation of removal because
they failed to present evidence sufficient to show that “their
return to Mexico would result in exceptional and extremely
unusual hardship for their . . . children.”

    Petitioners filed this timely petition for review on March
9, 2018.

                              II.

    We have jurisdiction under 8 U.S.C. § 1252. We review
for abuse of discretion the denial of a motion to reopen.
Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). The
BIA abuses its discretion when it makes an error of law or
fails to provide a reasoned explanation for its actions.
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008);
Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

                             III.

    “In reviewing the decision of the BIA, we consider only
the grounds relied upon by that agency. If we conclude that
the BIA’s decision cannot be sustained upon its reasoning,
we must remand to allow the agency to decide any issues
remaining in the case.” Andia v. Ashcroft, 359 F.3d 1181,
1184 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S. 12, 16–
17 (2002)). Here, the BIA gave two reasons for denying
Petitioners’ second motion to reopen due to ineffective
assistance: First, that the denial of Petitioners’ first motion
to reopen had been “legally correct”; and second, that
Petitioners had not shown that “they were prejudiced by
ineffective assistance or fraud.”

    The first reason cannot stand on its own because Lewis’
ineffective assistance had not yet been disclosed when the
agency decided the first motion to reopen. Relying solely on
                SANCHEZ ROSALES V. BARR                     9

the previous decision would impermissibly ignore the
central argument of the second motion. See Sagaydak v.
Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“We think it
goes without saying that IJs and the BIA are not free to
ignore arguments raised by a petitioner.”).

     The BIA’s second ground for denial is legally erroneous.
Petitioners were not required to demonstrate that the
ineffective assistance of the non-attorney notario caused
them prejudice. Ordinarily, a person who claims to have
received ineffective assistance in an immigration proceeding
must show that the ineffective assistance caused prejudice.
See Flores v. Barr, 930 F.3d 1082, 1085 (9th Cir. 2019)
(citing In re Lozada, 19 I. & N. Dec. 637 (BIA 1988)). But
when ineffective assistance leads to in absentia removal, we
have “followed the BIA’s usual practice of not requiring a
showing of prejudice.” Lo, 341 F.3d at 939 n.6 (citing
Monjaraz-Munoz, 327 F.3d at 898).

    In Lo, we observed that the BIA “does not normally
require a showing of prejudice when a motion for rescission
of an in absentia removal order is grounded on ineffective
counsel.” Id. We relied on the BIA’s decision in In re
Rivera-Claros, in which it explained that “in order to rescind
an order of deportation entered following a hearing
conducted in absentia,” petitioners need not establish
“prejudice to obtain relief.” 21 I. & N. Dec. at 603 n.1; see
also In re Grijalva-Barrera, 21 I. & N. Dec. 472, 473 n.2
(BIA 1996) (“[A]n alien is not required to show prejudice in
order to rescind an order of deportation entered following a
10                  SANCHEZ ROSALES V. BARR

hearing conducted in absentia under [former] section
242B(c)(3) of the Act.”). 2

    However, in Lo, we noted that the BIA has in at least one
case analyzed prejudice in granting a “motion to reopen an
in absentia order of deportation on the basis of ineffective
assistance of counsel.” 341 F.3d at 939 n.6 (citing In re N-
K- & V-S-, 21 I. & N. Dec. 879, 881 (BIA 1997)). But in
that decision, the BIA did not explain why it had analyzed
prejudice despite its prior statements in In re Rivera-Claros
and In re Grijalva-Barrera that a showing of prejudice was
not required in that context. See In re N-K- & V-S-, 21 I. &
N. Dec. at 881. Regardless, the BIA ultimately determined
that prejudice had been shown because the petitioners’
attorney had not informed them of the date of their hearing,
thus analyzing whether a showing of prejudice was required
was not necessary to the BIA’s decision. Id. Although we
were aware of In re N-K- & V-S- when we decided Lo, we
concluded that not requiring a showing of prejudice is the
BIA’s “norm[]” and “usual practice,” and determined that
we would “require no such showing [there].” Lo, 341 F.3d
at 939 n.6. 3

     2
       The specific statutory provision governing rescission of in absentia
orders of deportation cited in In re Grijalva-Barrera and In re Rivera-
Claros was repealed by the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, Pub. L. No. 104-208, § 308(b)(6), 110 Stat.
3009-615 (repeal noted at 8 U.S.C. § 1252b). That repeal had already
been effective for several years when we decided Lo in 2003. See Lo,
341 F.3d at 936 (citing the current statutory provision governing
rescission of in absentia orders of removal).

    3
       We have also determined that a showing of prejudice is not
required in this context in a subsequent unpublished decision. See Perez-
Monje v. Holder, 400 F. App’x 141, 141–42 (9th Cir. 2010)
(unpublished) (“The [BIA] erred in relying on Perez-Monje’s failure to
                    SANCHEZ ROSALES V. BARR                             11

    Here, the BIA’s denial of Petitioners’ motion based on a
failure to show prejudice is inconsistent with the BIA’s
published decision in In re Rivera-Claros and our
subsequent decisions. This error constitutes an abuse of
discretion. See Cerezo, 512 F.3d at 1166. We therefore
remand to the BIA to evaluate Petitioners’ motion without
requiring a showing of prejudice.

                                   IV.

    If the agency determines that the proceedings should be
reopened to rescind Petitioners’ in absentia removal order,
then Petitioners’ request for the agency to reopen
proceedings for cancellation of that removal order will be
moot. We therefore do not reach the BIA’s denial of that
aspect of Petitioners’ second motion to reopen.

    Petition for review GRANTED; REMANDED for
further proceedings consistent with this opinion.



VANDYKE, Circuit Judge, dubitante:

    The majority opinion correctly concludes that circuit
precedent compels our result in this case. See Lo v. Ashcroft,
341 F.3d 934, 939 n.6 (9th Cir. 2003). Under that precedent,
the BIA erred when it required the petitioners to demonstrate
prejudice wrought by their notario’s purported ineffective
assistance that caused them to be removed in absentia. Id.



show prejudice as the basis for denying his motion to reopen proceedings
after an in absentia order. Such a showing is not required in this context.”
(citing Lo, 341 F.3d at 939 n.6)).
12              SANCHEZ ROSALES V. BARR

    I write separately because that precedent is silly and well
illustrates our court’s nasty habit of muddying immigration
law and holding the BIA—an appellate body—to stilted
standards to which we would never subject ourselves.

    As the majority opinion observes, the entire rationale for
the footnote-born rule that controls here rested on the
premise that “[t]he BIA … does not normally require a
showing of prejudice when a motion for rescission of an in
absentia removal order is grounded on ineffective assistance
of counsel.” Id. For support, Lo cited three BIA decisions—
the most recent of which did require a petitioner to
demonstrate prejudice when seeking to reopen an in absentia
removal caused by ineffective assistance. Id.; see Matter of
N-K- & V-S-, 21 I. & N. Dec. 879, 880 (BIA 1997) (“One
must show, moreover, that he was prejudiced by his
representative’s performance.” (quotation marks omitted)).
I suppose one might argue that two out of three ain’t bad.

        But even Meat Loaf would find fault with our Lo
rule. The other two BIA decisions that declined to require a
showing of prejudice did so based on their reading of
statutory text that was repealed seven years before we
decided Lo. Lo, 341 F.3d at 939 n.6 (citing See Matter of
Rivera-Claros, 21 I. & N. Dec. 599, 603 n.1 (BIA 1996), and
In Re Grijalva-Barrera, 21 I. & N. Dec. 472, 473 n.2 (BIA
1996)).     To bolster Grijalva-Barrera’s one-sentence
statement of this “no prejudice” rule, the BIA cited to a Fifth
Circuit case that, again, affirmatively required a showing of
prejudice. 21 I. & N. at 473 n.2 (citing Patel v. I.N.S.,
803 F.2d 804, 807 (5th Cir. 1986) (“[T]o sustain a due
process challenge to a[n in absentia] deportation proceeding,
an alien must show substantial prejudice.”).

    Beyond this dubious reliance on BIA precedent, Lo also
indicated it was following the example of another of our
                SANCHEZ ROSALES V. BARR                    13

cases. See Lo, 341 F.3d at 939 n.6 (citing Monjaraz-Munoz
v. I.N.S., 327 F.3d 892, 898 n.3 (9th Cir.), opinion amended
on denial of reh’g, 339 F.3d 1012 (9th Cir. 2003)). But in
Monjaraz-Munoz, we remanded to the BIA and expressly
declined to address whether the petitioner’s Fifth
Amendment due process rights were violated—the part of
the inquiry where prejudice comes into play. See id. at 898
n.3; see also Lata v. I.N.S., 204 F.3d 1241, 1246 (9th Cir.
2000) (“To prevail on a due process challenge to deportation
proceedings, Lata must show error and substantial
prejudice.”).

    That is the unpromising soil from which our Lo rule
sprang forth. Worse, our precedent that was supposedly
predicated on deference to the BIA’s practice now somehow
perversely forces us to penalize the BIA when it fails to
rigidly adhere to its (inconsistent) prior practice—a change
eminently justified by the fact that the old (inconsistent)
practice relied on a statute that hasn’t existed for roughly
24 years. If you are wondering how precedent purportedly
based on deference to the BIA could repeatedly require us to
effectively reverse the BIA’s decisions, you would be in
good company.

    This type of absurdity is regular fare in our immigration
cases. Our circuit’s immigration jurisprudence is a hot mess.
It’s sharply at odds with the text and purposes of
immigration law, including the REAL ID Act. It regularly
ignores the important difference between the BIA’s direct
appellate role versus our court’s indirect and supposedly
deferential role on review. Much of our circuit’s caselaw
seems designed to make it very difficult for the BIA to do its
job; we perform our highly deferential review in an
extremely nondeferential manner. See generally 8 U.S.C.
§ 1252(b)(4)(B) (the agency’s “findings of fact are
14              SANCHEZ ROSALES V. BARR

conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary”); see also id.
§ 1252(b)(4)(C) (decisions on alien inadmissibility
“conclusive unless manifestly contrary to the law”); see also
id. § 1252(b)(4)(D) (discretionary judgments on asylum
relief are “conclusive unless manifestly contrary to the law
and an abuse of discretion”).

    This rule is a great example. Consistent with the general
rule that a petitioner relying on ineffective assistance must
show resulting prejudice, see Rojas-Garcia v. Ashcroft,
339 F.3d 814, 826 (9th Cir. 2003), petitioners’ second
motion to reopen in this case (unquestionably lodged with
the aid of competent counsel) conceded that they must
establish prejudice. So even petitioners’ counsel didn’t
know about our non-intuitive exception to the normal rule.
Ostensibly, we adopted our strange exception because that is
“normally” the rule the BIA applies. Lo, 341 F.3d at 939
n.6. As an initial matter, it seems odd that we would now
routinely use that rule against the BIA, when the rule is
supposedly meant to mirror the BIA’s customary practice.
Maybe our basis for the rule turns out to be not particularly
accurate after all.

    But it gets odder still. As mentioned above, Lo’s fateful
footnote purports to rely upon Monjaraz-Monoz, another
Ninth Circuit case decided three weeks earlier. Id. (citing
Monjaraz-Monoz, 327 F.3d at 898 n.3). But Monjaraz-
Monoz didn’t expressly decline to require a showing of
prejudice—it doesn’t mention prejudice at all. And there’s
a good reason for this: the Monjaraz-Monoz court declined
to determine whether due process had actually been violated.
327 F.3d at 898 n.3; id. at 896 (“[I]f an alien fails to appear
because of his actual and reasonable reliance on counsel’s
erroneous advice, we conclude that it can constitute a
                SANCHEZ ROSALES V. BARR                    15

circumstance beyond the alien’s control”). Monjaraz-
Monoz focused on what could constitute an exceptional
circumstance under 8 U.S.C. § 1229a(e)(1), not on the
ultimate question of whether a due process violation
occurred. Id. at 896–97.

    Now, Monjaraz-Monoz indicated relief might be
available where an attorney gives bad advice. Id. Lo
extended Monjaraz-Monoz’s rationale to the case where
petitioners construed a legal secretary’s comments as legal
advice that turned out to be bad. Lo, 341 F.3d at 935–36.
Yet it’s notable that Monjaraz-Monoz only reached its result
by distinguishing another case, Singh-Bhathal v. I.N.S.,
where our court squarely rejected the notion that bad advice
from a non-lawyer constitutes exceptional circumstances
sufficient to rescind an in absentia removal order. See
170 F.3d 943, 946–47 (9th Cir. 1999).

    So … once again our jurisprudence betrays the nasty
habit of acknowledging only those precedents that support
the needs (and desired result) of the moment—that being to
overturn the BIA. Need more evidence that the defining
characteristic of our circuit’s immigration law is looking for
any reason to overturn the BIA? Lo didn’t cite to Lopez v.
I.N.S., which granted a petition for review where a notario
holding himself out as an attorney advised the petitioner not
to appear for his hearing and the petitioner was ordered
removed in absentia. 184 F.3d 1097, 1100 (9th Cir. 1999).
Why on earth wouldn’t Lo just cite this case that involved
bad advice from a non-lawyer and a motion to reopen an in
absentia removal order? Lopez seems to tick all the boxes.
Oh, right. Because Lopez concluded that, in addition to the
normal ineffective assistance showing, the petitioner had to
show prejudice. Id. at 1100 (“Further, the alien must show
16                SANCHEZ ROSALES V. BARR

that he was         prejudiced   by    his   representative’s
performance.”).

    Under Singh-Bhathal or Lopez or Matter of N-K- & V-S-
or even the principal ineffective assistance case this court
has adopted—Matter of Lozada, 19 I. & N. Dec. 637, 638
(BIA 1988) (“One must show, moreover, that he was
prejudiced by his representative’s performance.”)—the BIA
in this case could have (indeed, should have) required the
petitioners to show prejudice. That should be the law in our
circuit. But instead we have Lo.

    To sum up, a dubious and incomplete picture of BIA
precedents was ratcheted into a rule supposedly meant to
replicate exactly what the BIA was doing. Now, we’re
applying that rule to reverse the BIA for not doing the thing
they apparently did so often we decided to do it, too. And
we have to apply it even though this court in Singh-Bhathal
rejected an ineffective assistance claim indistinguishable
from the one in this case. As my colleague remarked about
another anomalous rule in a different corner of our
immigration law, the rule our panel is forced to apply in this
case—like so many of our court’s immigration precedents—
is “dumb, dumb, dumb.” Orellana v. Barr, 967 F.3d 927
(9th Cir. 2020) (Owens, J., concurring).

     Unfortunately,     our      “no-prejudice-in-a-motion-to-
reopen-based-on-ineffective-assistance” rule—devoid of
any rationale now or when it was adopted—is just the tip of
one of myriad icebergs lurking below the surface of our
immigration jurisprudence designed to wreck as many BIA
vessels as possible. Is the rule we must apply here good law?
Of course not. There is no reason why a petitioner
attempting to claim ineffective assistance of counsel
shouldn’t need to show prejudice. Showing prejudice, after
all, is a mainstay of ineffective assistance claims under the
               SANCHEZ ROSALES V. BARR                 17

Fifth Amendment’s Due Process Clause. But neither
Congress’s sensible policy objectives nor our limited role
have much to do with “the schizophrenic way we administer
our immigration laws” in this circuit. Angov v. Lynch,
788 F.3d 893, 901 (9th Cir. 2015).